               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD


CHRISTINE WELLMAN, et al.,

     Plaintiffs,

v.                                   CIVIL ACTION NO. 1:19-00094

STRYKER CORPORATION, et al.,

     Defendants.


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is plaintiffs' agreed motion for

leave to amend their second amended complaint.      (ECF No. 5).   In

the amended complaint, plaintiffs seek to add the proper

defendant in this case, Howmedica Osteonics Corporation, and

remove the other defendants who are not properly named as

defendants herein.    Defendants are in agreement with plaintiffs’

motion.

     Rule 15(a) of the Federal Rules of Civil Procedure permits a

party to amend its pleading "once as a matter of course” at any

time before a responsive pleading is served.    “In all other

cases, a party may amend its pleading only with the opposing

party’s written consent or the court’s leave.       The court should

freely give leave when justice so requires."    Id.     In Foman v.

Davis, 371 U.S. 178, 182 (1962), the United States Supreme Court

noted that amendment under Rule 15(a) should be freely given

absent "undue delay, bad faith or dilatory motive on the part of
the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, futility of amendment,

etc."

        After a review of the record, the court concludes that there

has been no undue delay, bad faith, or dilatory motive on the

part of the plaintiffs in filing the motion to amend.

Furthermore, defendant would not suffer undue prejudice nor is it

clear such an amendment would be futile.          Therefore, plaintiffs

have established that they are entitled under Rule 15 to amend

the complaint.    Accordingly, the motion to amend is GRANTED and

the Clerk is directed to file the second amended complaint

(attached to the motion to amend).       Insofar as the motion seeks

an extension of the deadline to file a responsive pleading, it is

also GRANTED and the deadlines are extended based upon the

agreement of the parties.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

        IT IS SO ORDERED this 13th day of May, 2019.

                                 ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                   2
